DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed October 3, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, III 8,992,038 in view of Shenker 4,823,240.
Regarding Claims 1 and 6, Smith, III shows in Figures 6a and 6b, a lighted
decorative article comprising an outer layer of material 41, a batting layer 10 attached to
the outer layer, a light source wiring harness including a plurality of light sources 6
operatively connected by electrical wire secured to the batting layer (see Fig. 6b,
connection to power source 5), a liner 7 secured to the batting layer to cover the wire.
Smith, III fails to show the batting layer including a plurality of light source apertures.
Shenker teaches that it is known in the art in Figure 2, to provide an aperture for a light
source 37 in a batting layer 33 to provide illumination for a decorative article (see Fig.
1). It would have been obvious to one skilled in the art before the effective date of the
claimed invention to modify Smith, III to include apertures in the batting layer for the
light sources in the same manner as taught by Shenker to provide a clear unobstructed
appearance for the light source which would provide brighter lighting to the article.
Regarding Claim 3, Smith, III discloses the light sources 6 are LEDs (see col. 3,
line 28).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over
Smith, III 8,992,038 as modified by Shenker 4,823,240 as applied to claims 1 and 6
above, and further in view of Garbrick 2015/0305414.
Regarding Claims 2 and 7, Smith, III fails to disclose the batting layer and outer
layer are attached by quilting. Garbrick teaches that it is known in the art to have an
illuminated decorative article which includes multiple layers that are attached by quilting
(see para. 0015, layers 320 and 310). It would have been obvious to one skilled in the
art before the effective date of the claimed invention to modify Smith, III to attach the
outer layer and batting layer by quilting in the same manner as taught by Garbrick to
provide a secure manner of attaching the layers and provide a decorative pattern to the article.

Claims 4, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable
over Smith, III 8,992,038 as modified by Shenker 4,823,240 as applied to claims 1 and
6 above, and further in view of Cane 5,523,741.
Regarding Claim 4, Smith, III fails to show the articles comprises a stocking
body. Cane teaches that it is known in the art in Figure 2, to provide a lighted
decorative article which is a stocking body 10 having an opening (enclosure 11
accommodates small gifts), a cuff 12 attached to the body surrounding the opening, a
battery pack 20 connected to a wire 19 with a holder (pocket, see col. 2, line 63) to
removably hold the battery pack. It would have been obvious to one skilled in the art
before the effective date of the claimed invention to modify Smith, III to provide an
illuminated article which is a stocking operated by a battery with a holder in the same
manner as taught by Cane to provide more uses in the way of the illuminated articles
and as an alternative to a use for similarly shaped illuminated footwear. Smith, III and
Cane both show the power source at the bottom of the foot wear. To vary the
positioning of the battery to place it under the cuff is considered a matter of design
choice as both references provide an alternative placement that accomplishes
convenient and easy access for the battery.
Regarding Claim 5, Smith, III as modified by Cane provides for the battery holder
to be a pocket (see Can, col. 2, line 63) on the inside surface of the outer layer 10.
Regarding Claims 9 and 10, Smith, III as modified by Cane provides for the step
of attaching a battery pack to the wiring and securing the battery pack to the outer layer.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, III
8,992,038 as modified by Shenker 4,823,240 as applied to claim 6 above, and further in
view of Rapisarda 9,706,803.
Regarding Claim 8, Smith, III fails to disclose garment washing. Rapisarda
teaches that it is known in the art to provide for garment washing of a multilayer (see
Fig. 2 and 16) decorative article (see col. 8, line 29). It would have been obvious to one
skilled in the art before the effective date of the claimed invention to modify Smith, III to
provide for washing the article in the same manner as taught by Rapisarda to enable
the article to be cleaned while maintaining the integrity of the assembled components.

Response to Arguments
Applicant's arguments filed October 3, 2022 have been fully considered but they are not persuasive. 
Applicant has argued that Smith, III discloses the batting layer provides a diffusing function.  The rejection acknowledges that Smith, III does not show the apertures. However, Smith, III as modified by Shenker provides for a batting layer that includes apertures which as modified locates the light sources between the batting layer and the outer layer material which would provide a different appearance for the light emission.  While Shenker shows the light sources extending through openings in the outer layer Applicant’s claim language is silent as to the surface of the outer layer.  The claim language only requires that the light sources extend between the two layers but doesn’t exclude the orientation of the light sources extending through the outer layer while still being positioned between the two layers – the batting layer and the outer layer.  The claim language regarding the outer surface should be more specific.  The claim language doesn’t state that the light sources don’t protrude through the outer layer.  The claim limitation only requires that the batting layer include apertures which is shown by Smith, III as modified by Shenker.
Applicant also argues that to modify Smith, III to include apertures would not be an obvious modification since Smith, III is directed to footwear.  The footwear could still be illuminated with outward extending light sources as multiple layers are provided for supporting and insulating the footwear.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875